Case 2:19-bk-21521-NB      Doc 15 Filed 10/01/19 Entered 10/01/19 11:20:29          Desc
                            Main Document    Page 1 of 10

  1
  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2
  2   LINDSEY L. SMITH (SBN 265401)
  3
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4
  4   Los Angeles, California 90067
      Telephone: (310) 229-1234; Facsimile: (310) 229-1244
  5
  5   Email: RB@LNBYB.com, JYO@LNBYB.com, LLS@LNBYB.com
      Proposed Attorneys for Chapter 11 Debtor and Debtor in Possession
  6
  6

  7
  7
                             UNITED STATES BANKRUPTCY COURT
  8
  8
                              CENTRAL DISTRICT OF CALIFORNIA
  9
  9
                                     LOS ANGELES DIVISION
10
10

11
11

12
12    In re                                      )   Case No. 2:19-bk-21521-NB
                                                 )
13
13    TATUNG COMPANY OF                          )   Chapter 11
      AMERICA, INC.,                             )
14
14
                                                 )
15
15                      Debtor-in-Possession.    )   DECLARATION OF STEPHANIE
                                                 )   REICHERT REGARDING SERVICE OF
16
16                                               )   FIRST DAY MOTIONS
                                                 )
17
17                                               )
                                                 )   Date:           October 2, 2019
18
18
                                                 )   Time:           2:00 p.m.
19
19                                               )   Courtroom:      1545
                                                 )   Location:       255 E. Temple Street
20
20                                               )                   Los Angeles, California
                                                 )
21
21                                               )
22
22                                               )
                                                 )
23
23                                               )
                                                 )
24
24                                               )
                                                 )
25
25

26
26

27
27

28
28


                                                     1
Case 2:19-bk-21521-NB        Doc 15 Filed 10/01/19 Entered 10/01/19 11:20:29                 Desc
                              Main Document    Page 2 of 10

  1
  1                           DECLARATION OF STEPHANIE REICHERT

  2
  2          I, Stephanie Reichert, hereby declare as follows:

  3
  3          1.       I am over the age of 18 and an employee at Levene, Neale, Bender, Yoo & Brill

  4
  4   L.L.P. (“LNBYB”), proposed bankruptcy counsel to the above-listed Chapter 11 debtor and

  5
  5   debtor in possession (the “Debtor”).

  6
  6          2.       I have personal knowledge of the facts set forth herein, and, if called as a witness,

  7
  7   could and would testify competently with respect thereto.

  8
  8          3.       On September 30, 2019, the Debtor filed the following first day motions and

  9
  9   pleadings (collectively, the “First Day Motions”):

10
10
                  •   DEBTOR’S EMERGENCY MOTION FOR AUTHORITY TO (1) PAY PRE-
11
11                    PETITION PRIORITY WAGES; AND (2) HONOR EMPLOYMENT AND
                      BENEFIT POLICIES (the “Wage Motion”);
12
12
                  •   DEBTOR’S EMERGENCY MOTION FOR ENTRY OF AN ORDER
13
13                    AUTHORIZING DEBTORS TO PROVIDE ADEQUATE ASSURANCE OF
14
14                    FUTURE PAYMENT TO UTILITY COMPANIES PURSUANT TO 11 U.S.C. §
                      366 (the “Utility Motion”);
15
15
                  •   DEBTOR’S EMERGENCY MOTION FOR ENTRY OF AN ORDER
16
16                    AUTHORIZING THE DEBTOR TO IMPLEMENT AND MAINTAIN CASH
                      MANAGEMENT SYSTEM (the “Cash Management Motion”);
17
17

18
18                •   DEBTOR’S EMERGENCY MOTION FOR ENTRY OF AN INTERIM ORDER,
                      PENDING A FINAL HEARING, AUTHORIZING THE DEBTOR TO USE
19
19                    CASH COLLATERAL (the “Cash Collateral Motion”);
20
20                •   DECLARATION OF JULIET Y. OH IN SUPPORT OF DEBTOR’S
21
21                    EMERGENCY MOTION FOR ENTRY OF AN INTERIM ORDER, PENDING
                      A FINAL HEARING, AUTHORIZING THE DEBTOR TO USE CASH
22
22                    COLLATERAL (the “Oh Declaration”)

23
23                •   OMNIBUS DECLARATION OF JASON CHEN IN SUPPORT OF DEBTOR’S
                      EMERGENCY “FIRST DAY” MOTIONS (the “Omninus Declaration”);
24
24

25
25                •   NOTICE OF FILING OF CHAPTER 11 PETITION AND FIRST DAY
                      MOTIONS (the “Notice”).
26
26

27
27           4.       On September 30, 2019, all of the above First Day Motions, along with the Order

28
28    Granting Application And Setting Hearing On Shortened Notice [the “Order”], were served via



                                                        2
Case 2:19-bk-21521-NB       Doc 15 Filed 10/01/19 Entered 10/01/19 11:20:29               Desc
                             Main Document    Page 3 of 10

  1
  1   overnight mail upon secured creditors in the Debtor’s case, the twenty largest creditors in the

  2
  2   Debtors’ bankruptcy case, and the Office of the United States Trustee. Attached hereto as

  3
  3   Exhibit “A” is the service list showing the addresses to which the First Day Motions and Order

  4
  4   were served via overnight delivery on September 30, 2019.

  5
  5          5.      Additionally, on September 30, 2019, the Utility Motion and Omnibus

  6
  6   Declaration were also served via overnight mail upon all utility companies affected by the Utility

  7
  7   Motion. Attached hereto as Exhibit “B” is the list of utility providers upon whom these

  8
  8   documents were served via overnight delivery on September 30, 2019.

  9
  9          6.      Attached hereto as Exhibit “C" is a list of the available email addresses which

10
10    were used to contact the twenty largest creditors to inform them of the hearing on October 2,
11
11    2019 at 2:00 p.m. on the First Day Motions, with the exception of the Utility Motion. Email
12
12    recipients were sent copies of the First Day Motions, with the exception of the Utility Motion,
13
13    and Order at 10:25 a.m. on October 1, 2019.
14
14           I declare under penalty of perjury under the laws of the United States of America that the
15
15    foregoing is true and correct to the best of my knowledge. Executed this 1st day of October
16
16    2019, at Los Angeles, California.
17
17

18
18

19
19                                                               STEPHANIE REICHERT
20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28



                                                      3
Case 2:19-bk-21521-NB   Doc 15 Filed 10/01/19 Entered 10/01/19 11:20:29   Desc
                         Main Document    Page 4 of 10




                           EXHIBIT “A”
        Case 2:19-bk-21521-NB       Doc 15 Filed 10/01/19 Entered 10/01/19 11:20:29          Desc
                                     Main Document    Page 5 of 10
Tatung Company Of America, Inc.        Office of the United States Trustee
File No. 8973                          915 Wilshire Blvd., Suite 1850
OUST, 20 Largest, Secured              Los Angeles, CA 90017
Creditors


Florence Cummings                      Tina Tsai                              Able Industrial
3M Touch Systems                       Acrox Technologies Co., Ltd            2006 South Baker Avenue
P. O. Box 846372                       4F., No.89 Minshan St., Neihu Dist.,   Ontario, CA 91761
Dallas, TX 75284-6372                  Taipei City 114 TAIWAN


Belden Inc.                            Dawson Kim                             Vicky Wang
28884 Network Place                    Cresyn Co., Ltd.                       E-Century Technical & Ind. Corp.
Chicago, IL 60673-1288                 8-22 Jam Won-Dong, Seecho-Gu,          No. 50, JianSan Rd.
                                       Seoul, Republic of Korea #137-902      Jhonghe City
                                       SOUTH KOREA                            TAIPEI COUNTY ROC

Julie Wu                               Julie Wu                               Jessica Cheng
Emerson Climate Technologies           Emerson Electric Thailand Ltd.         Fabrique, Ltd.
Suzhou Co. Ltd.                        24 Moo 4. Tambol Pluakdaeng            28 School Street
No.69 Suhong West Road,                Amphur Plaukdaeng,                     Branford, CT 06405
CHINA                                  THAILAND

Jacky                                  Gary Chui                              Richard C. Sanders
Fefan Technology Co., Ltd.             GGEC Hong Kong Limited                 150 West Jefferson, Ste. 2500
4F-1, No.57 37th Rd,                   Unit# 7-12, 6/F, Sterling Centre,      Detroit, MI 48226
Taichung Industrial Park               11 Cheung Yue Street,
Xitun District TAIWAN                  Cheung Sha Wan HONG KONG

Sarah Li                               Jim Coffey                             Yoyo Wang
Lite-On Technology Corporation         Paige Electric Company LP              Primax Electronics Ltd.
392, Ruey Kuang Road                   P.O. Box 821336                        669, Ruey Kuang Road, Neihu,
Neihu, Taipei, 144                     Philadelphia, PA 19182-1336            114, Taipei
TAIWAN R.O.C.                                                                 TAIWAN R.O.C.

Gina Chen                              Arya Li                                Shenzhen Ktc Tech
Shanghai Korrun Bags & Luggage         Shenzhen Ktc Commercial Display        Northern Wuhe Road
Products 5F, No.14 Caohejing           Technology Co. Ltd.                    Bangxuegang Industry Area,
High-tech Park No. 518 Xinzhuan        Northern Wuhe Road, Banxuegang         Shenzhen, China
Rd., Shanghai, CHINA                   Industry, CHINA

Suzhou Blue Bridge Electronic Co.      The Outdoor Recreation Group,
Room 322 Building No 1,                LLC dba Agile Brands
No 5001                                3450 Mount Vernon Drive
Baodai West Rd, MUDU 1                 Los Angeles, CA 90008


Secured Creditor                       Secured Creditor                       Alleged Secured Creditor
East West Bank                         IBM Credit LLC                         Mega International Commercial
9300 Flair Drive, 6th Floor            One North Castle Drive                 Bank Co., Ltd.
El Monte, CA 91731-0000                Armonk, NY 10504-0000                  445 S. Figueroa St, Ste 1900
                                                                              Los Angeles, CA 90071
Case 2:19-bk-21521-NB   Doc 15 Filed 10/01/19 Entered 10/01/19 11:20:29   Desc
                         Main Document    Page 6 of 10




                           EXHIBIT “B”
        Case 2:19-bk-21521-NB     Doc 15 Filed 10/01/19 Entered 10/01/19 11:20:29      Desc
                                   Main Document    Page 7 of 10
Tatung Company Of America, Inc.
File No. 8973
UTILITIES SERVICE LIST



Southern California Edison Co.       California Water Service Co.       SoCalGas-REMIT
P.O. Box 300                         P.O. 51967                         P.O. Box C
Rosemead, CA 91772-0001              Los Angeles, CA 90051-6267         Monterey Park, CA 91756



AT&T                                 AT&T                               AT&T Mobility
P.O. Box 5019                        P.O. Box 5025                      P.O. Box 6463
Carol Stream, IL 6197-5019           Carol Stream, IL 60197-5025        Carol Stream, IL 60197-6463



AT&T                                 T-Mobile                           Global Exchange Services
P.O. Box 105262                      P.O. Box 790047                    c/o JP Morgan
Atlanta, GA 30348-5262               St. Louis, MO 63179-0047           Lock Box 29144, Network Place
                                                                        Chicago, IL 60673-1291


Southern Ca Edison                   National Registered Agents, Inc.   Corporation Service Co.
Attn: Cristina Limon                 c/o CA Water Service Co.           c/o Southern CA Gas Co.
2244 Walnut Grove Avenue             1720 N First Street                555 West 5th Street
Rosemead, CA 91770                   San Jose, CA 95112                 Los Angeles, CA 90013


C T Corporation System               C T Corporation System             C T Corporation System
c/o AT&T Mobility LLC                c/o AT&T Mobility LLC              c/o AT&T
1025 Lenox Park Blvd NE              675 West Peachtree St NW           1 CIT DR
Atlanta, GA 30319                    Suite 2756                         Livingston, NJ 07039
                                     Atlanta, GA 30308

Corporation Service Co.              Corporation Service Company
c/o Julie Nelson [T-Mobile]          2710 Gateway Oaks Dr # 150
12920 SE 38th St.                    Sacramento, CA 95833
Bellevue, WA 98006
Case 2:19-bk-21521-NB   Doc 15 Filed 10/01/19 Entered 10/01/19 11:20:29   Desc
                         Main Document    Page 8 of 10




                           EXHIBIT “C”
         Case 2:19-bk-21521-NB      Doc 15 Filed 10/01/19 Entered 10/01/19 11:20:29      Desc
                                     Main Document    Page 9 of 10
Tatung Company Of America, Inc.
File No. 8973
20 Largest



Florence Cummings                    Tina Tsai                          Vicky Wang
3M Touch Systems                     Acrox Technologies Co., Ltd        E-Century Technical & Ind. Corp.
Email: fcummings@mmm.com             Email: tinatsai@acrox.com.tw       Email: vicky.wang@ecentury.com.tw



Jessica Cheng                        Dawson Kim                         Richard C. Sanders
Fabrique, Ltd.                       Cresyn Co., Ltd.                   Hemlock SemiConductor Operations
Email: CHProjects@fabriqueusa.com    Email: dongseung@cresyn.com        Email: sanders@millercanfield.com



Julie Wu                             Julie Wu                           Yoyo Wang
Emerson Climate Technologies         Emerson Electric Thailand Ltd.     Primax Electronics Ltd.
Suzhou Co. Ltd.                      Email: Julie.Wu@Emerson.com        Email: Yoyo.Wang@primax.com.cn
Email: Julie.Wu@Emerson.com


Jacky                                Gary Chui                          Arya Li
Fefan Technology Co., Ltd.           GGEC Hong Kong Limited             Shenzhen Ktc Commercial Display
Email: fefanjacky@gmail.com          Email: gary@ggechk.com.hk          Technology Co. Ltd.
                                                                        Email: lihq@ktc.cn


Sarah Li                             Jim Coffey                         Gina Chen
Lite-On Technology Corporation       Paige Electric Company LP          Shanghai Korrun Bags & Luggage
Email: SarahYX.Li@liteon.com         Email: jcoffey@paigeelectric.com   Email: ginachen@korrun.com
Case 2:19-bk-21521-NB          Doc 15 Filed 10/01/19 Entered 10/01/19 11:20:29                     Desc
                               Main Document    Page 10 of 10

 1                            PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 3
     A true and correct copy of the foregoing document DECLARATION OF STEPHANIE REICHERT
 4   REGARDING SERVICE OF FIRST DAY MOTIONS will be served or was served (a) on the judge in
     chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 6   hyperlink to the document. On October 1, 2019, I checked the CM/ECF docket for this bankruptcy case
     or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
 7   to receive NEF transmission at the email addresses stated below:
 8       •   Ron Bender rb@lnbyb.com
         •   Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
 9       •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
10       •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
11
     2. SERVED BY UNITED STATES MAIL: On October 1, 2019, I served the following persons and/or
12   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
13   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
14
                                                               Service information continued on attached page
15
16   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
17   on October 1, 2019, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
18   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
19
     None.
20
21   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
22     October 1, 2019              Stephanie Reichert                   /s/ Stephanie Reichert
       Date                         Type Name                            Signature
23
24
25
26
27
28
